Citation Nr: 1622308	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-18 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disorder, to include atrial fibrillation and ischemic heart disease (IHD), to include as due to exposure to herbicides, and as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to March 1971, with service in Vietnam from August 1970 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for IHD.  In April 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Veteran seeks service connection for a heart disorder, to include atrial fibrillation and IHD.  On September 2010 VA examination, it was noted that the Veteran had dyspnea and that continuous medication was required for heart disease.  The examiner did not list IHD as a diagnosis, but noted that IHD was a problem associated with findings of new onset fibrillation, hyperlipidemia, and hypertension.  An October 2010 private treatment record from S.K., M.D., indicates that the Veteran was a candidate for atrial fibrillation ablation, but before the procedure could be performed coronary artery disease needed to be ruled out because the Veteran has multiple risk factors such as diabetes mellitus, hypertension, a family history of coronary artery disease, and shortness of breath on exertion.  A November 2010 private stress echo treadmill test did not find evidence of ischemia.  However, at the April 2016 hearing, the Veteran testified that he receives ongoing private treatment for his heart disability, and that he now takes several medications that are generally prescribed for IHD.  As the Veteran has identified pertinent treatment records that remain outstanding, a remand to seek such records is necessary.  Additionally, as the Veteran now alleges that his heart disorder (however diagnosed) is secondary to his service-connected diabetes, an advisory medical opinion that addresses this contention is also necessary.  
Accordingly, the case is REMANDED for the following:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his heart disability (to specifically include from St. Mary Medical Center since September 2010 and from Dr. S.K. since November 2010) and to provide any releases necessary for VA to secure complete private records of such evaluations and/or treatment.  The AOJ must secure records of all such evaluations and/or treatment from the provider(s) identified by the Veteran.  If any private provider does not respond to an AOJ request, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that the private records are received.  

The AOJ should also secure for the record complete updated (i.e., those not already in the record, to the present) clinical records of all VA evaluations and/or treatment the Veteran has received for his heart disability since May 2012.  

2. Thereafter, the AOJ should arrange for a cardiology examination of the Veteran to determine whether or not he has a heart disability that is related to his service, or was caused or aggravated by his service-connected diabetes.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each heart disability found.  Specifically, does he have an ischemic heart disease?  Please discuss the finding of atrial fibrillation that is noted in the record.  Is it (of itself) a disability entity or does it reflect an underlying cardiac disability?

(b) Regarding each cardiac disability entity (other than an ischemic heart disease) diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service (to include as due to exposure to herbicides therein)?

(c) Regarding each heart disability entity (other than an ischemic heart disease) diagnosed, please opine whether it is at least as likely as not that such disability was caused or aggravated by the Veteran's service-connected diabetes mellitus?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

